.A0245D (Rev. l 1/16) Judgmcnt in a Criininal Case For Revocations

 

 

 

 

 

 

Sheet 1
UNITED STATES DISTRICT COURT
Western District cf Washington
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. ' (For Rcvocation of Pi‘ol)ation or Superviscd Release)
phillip Sarro Case Numbe'r: 2:13CR00079JLR-001
USM Number: 13966~052
J esse Cantcr
, Defendant’s Attorney
THE DEFENDANT:
M admitted guilt to violaticn(s) l 5 .Z._,_ M,V`l d ?> of the petitions dated 12/12/`18 and 01/18/19.
{:| was found in violation(s) after denial of guilt.

 

The defendant is adjudicated guilty of these offenses:

Violation Number Nature ofViol`ation Violation Ended
l. Possessing an_internet capable device for non-Work purposesh 12/08/2018
2.' _ Failing to truthfully answer questions asked by the probation cfticer. 0 if 131/2019
3. Possessing an internet capable device for non-Worl< purposes. 01/18/2019

The defendant _is sentenced as provided in pages 2 through 8 of this judgment The sentence is imposed pursuant to
the S`entencing Reform Act of 1984.

[:| The defendant has not violated condition(s) l and is discharged as to such vi'clation(S).

lt is ordered that the defendant must notify the United States attorney for thi_s district within 30 days cf any change of name, residence,
or mailing address until ali fines, restituticn, costs,_ and special assessments imposed by this judgment are fully paid. 'If ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstancesl

 

Assisi ' ` dStates Attoiney

F iam io, ma

 

reamavia'
' . u\
y

Signaturié` of Judg

James L. Roliart, United States Disti‘ict Judge
Name and 'l`itle gludge

6 C\O<T\w\»~i LO\C`>l
- _)

Date

 

 

A0245D (Rev. li/l6).ludgn1entin a Crimina| Case Fi)i' Revocations
Slieet 2 _ Impri'soriment

 

Judgment - Page 2 of 8
DEFENDANT: Phillip Sarro

CASE NUMBER: 2213CR00079JLR-001
IMPRISONMENT

T_he defendant is hereby committed to the custody of the United States Bu_reau cf Prisons to be imprisoned for a total term of:

130 d°""ll$ cwa CL<~QJ\-\\r five bow anra\i~'~.¢£)` Q\Mizl

|:i The court makes the following recommendations to the Bureau of Prisons:

§§ The defendant is remanded to the custody of the United States Marshal.

m The defendant shall surrender to the United States Marshal for this district:

 

l:l at i:l a.m. ij p.m. on
i:i as notified by the United States Marshal. n

ij The defendant shall surrender for service of sentence at the institution designated by the Bureau cf Prisons:
|:| before 2 p.m. on 7 `
|:| as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

R`ETURN
l have executed this judgment as follows:
Defenda'nt delivered on to `
at , with a certified copy of this judgment
UNITED STATES MARSHAL
. By

 

DEPUTY UNITED STATES MARSHAL

 

 

A0245D (Rev. 11/16) Jndgment in a Criminal Case Fci' Revccations

Sheet 3 - SuEervised Release

Judgment _ Page 3 of£
DEFENDANT: Phillip Sarro
CASE. NUMBER: 2:13CR00079JLR~001

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

L if.e+i` m a
MANI)ATORY CoNDITIoNS

You must not commit another federal, State or local crime.
2. l You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use cf a controlled substance You must submit to one dan test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by t e court. -

|:] The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse. (check y”epp!imbte)

4. [| You must make restitution in accordance with 18 U.S.C...§§ 3663 and 3663A or any other statute authorizing a sentence
Ofi‘estituti()n. (checkyfcpp[i'cable)

You must cooperate in the collection of DNA as directed by the probation officer. (check yan)lr'cable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S_.Q. _
§'20901, er seq.) as directed by the probation officer, the Bure_au ofPrisons, _cr _any state sex offender registration
agency in which you reside, work, are a student, or were convicted cfa qualifying offense (checkgfannlr'cab!e)

7. l:l You must participate in an approved program for domestic violence wheat Fapp!icable)

You must comp]ly with the standard conditions that have been adopted by this court as`well as with any additional
conditions on t e attached pages.

,_.

Q~ih
HH

 

 

A0245D (Rev, l l/lf)`) Judgrnent in a Criminal Case For Revocaticns
Sheet 3A _ Supervised Re|ease

 

]udgment _ Page 4 cf 8
DEFENDANT: Phillip Sarro

CASE NUMBER: 2:13CR00079JLR-001
STANDARD CONDITIONS OF SUPERVISION

As part of your__ supervised release, you must comply with the following standard conditions of supervision. These
conditions are im_ osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements

in your conduct and condition

l. You must report to th_e probation office in the federaijudic.ial district where you are authorized to reside within 72 hours
of your release from nn risonment, unless the probation officer instructs you to report to a different probation office or
within a different time ` me. -

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to chang)e where ou live or anything about your
living arrangements hsuch as the pepple you live with.), you must notify the pro ation- of icer at least 10 days before the
change. Ifnoti ing e probation o icer in advance is not tpossible due to unanticipated circumstances, you must notify
the probation o ficer within 72 hours of becoming aware o a change or expected c angc.

6._ You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment unless the probation officer
excuses you from doing so. Ifyou do not have full~time employment you must try to find full-time employment unless
the probation officer excuses you from doing so. if you plan to changp where you Work-or anythin about your work
(such as our position or your job res onsibilities), you must notify t c probation officer at least l days before the
change f notifying the probation of icer at least l() days in advance is not ossible due to unanticipated circumstances,
you must notify the probation officer within 72 hcurs»of becoming awareo a change or expected change

8. You must not communicate or interact with someone you know is engaged in criminal act.ivity. If you know someone
has been _co__nvicted cfa felony, you must not knowingly communicate or interact With that person Without first getting
the permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer,,you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a `firearm, ammunition, destructive dev_ice,_ o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers). _ . .

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the co.urt. ‘

_|_2. If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and fyou must comply with that instruction The probation
officer may contact the person and confirm that you have n'oti ied the person about the risk. ` `

`| 3. You must follow`the instructions of the probation officer related to the conditions of supervision

U.s. Pmbaiisn cince Use only

A U.S'. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions For further information regarding these conditions, see Over'view ofProbati'c)n
and Sz¢pervx'sed Release Condr'rr'ons, available at www.uscourts.gov.

Defendant’-s Signature ' ' ' ‘ ' ~ t Date

 

 

 

 

 

A0245D (Rev. ll/I 6) Judgrnent in a Criminal Case For Revocati`ons
Sheet 3D _ Supei'vised Release

 

Judgmeiit_ Page 5 ofS
DEFENDANT: Phillip Sarro

CASE NUMBER: 2:13CR00079JLR-001 _
SPECIAL CON])ITIONS OF SUPERVISION

The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers, computers
(as defined in 18 U.S.C.§l()?)O(e)(l)), other electronic communications or data storage devices or media, 'or office,
to a search conducted by a United States probation officer, at a reasonable time and in a reasonable manner, based
upon reasonable suspicion of contraband or evidence of a violation of a condition of supervision Failure to submit
to a search may be grounds for revocation The defendant shallwarn any other occupants that the premises may be
subject to searches pursuant to this condition

The defendant shall comply with the requirements ofthe U.S. Probation and Pretrial Services Computer
M'onitoring Program as directedl The defendant shall consent to the U.S. Probation and Pretrial Ser'vices Office
conducting ongoing`monitoring. of his/her computer(s), hardware, and software, and any!and all electronic
devices/media The monitoring will include the installation, at the defendant’s expense, of hardware or software
systems that allow evaluation ofhis/her computer usc.. Monitoring may also include the retrieval and copying of all
data from his/her computer(s_) or any/and all other electronic devices/media The defendant may be subject to
quarterly polygraph testing at his/her expense, solely to ensure compliance with the requirements of the monitoring
program. The defendant hereby consents to U.S. Probation and Pretrial Services’ use of electronic detection
devices to evaluate the defendant’s access to Wi-Fi (wireless fidelity) connections '

'T.he defendant shall notify the probation officer of all computer software owned or operated by the defend-ant at the
commencement of supervision, and report any additional software purchase, acquisition, or use during the course
of supervision ' ' ' '

The defendant shall have no contact, directly or indirectly, with any electronic device which communicates data
via modem, nor shall the defendant have any contact with any electronic device which communicates data through
a dedicated connection, except where explicitly allowed by the probation officer, and with the approval of and
under supervision by a supervisor as a requirement of employment In addition, the defendant shall be prohibited
from having lnternet access during the defendant’s period of supervision

The defendant shall not possess or peruse any authentic, altercd, or manufactui'ed, in whatever form, material that
depicts and/or describes “sexually explicit conduct,” as defined in 18 U.S.C. §2256(2) or “child pornography,” as
defined in 18 U.S,C. §2256(8).

The defendant shall follow all rules, to include other lifestyle restrictions by the defendant’s` therapist, and continue
with those rules and restrictions as they pertain to avoiding risk situations throughout the course ofthe defendant’s'
supervision ' `

The defendant shall not go to places nor loi`ter within 100 feet of an area where minors are known to frequent, such
as school yards, parks, public swimming pools, or recreational centers, playgrounds, youth centers, or other similar
places, without the prior approval of the probation officer and the sexual deviancy therapist. The defendant shall
not affiliate with, own, control, v-olunteer, and/or be employed, in any capacity, by an organization in an activity,
which would place him/her in contact with children under the age of 18.

The defendant shall be required to submit to periodic polygraph testing at the discretion ofthe probation office as a
means to ensure that he or she is in compliance with the requirements of his or her supervision or treatment
program. Polygraph testing may not exceed six tests per year\

 

 

A0245D (Rev. 11/16) Judgment in a Criminal Case Fcr.Revocation's

 

 

Judgment _ Page 6 ofS
DEFEN.DAN.T: Phillip Sarro

CASE NUMBER: 2:13CR00079JLR-(}01

The defendant’s residence shall be preapproved by the probation office The defendant shall not reside in direct
view of places used primarily by minors, such as school yards, parks, public swimming pools, or recreational
centers, playgrounds, youth centers, video arcade facilities, or other places primarily used by children under the
age of ]. 8. '

The defendant, who is required to register under the Sex Offender Registration and Notification Act, must comply
With all requirements of that Act. The defendant shall report the address where the defendant Will reside and any
subsequent change of residence to the probation officer responsible for supervision, and shall register as a sex
offender in any jurisdiction where the person resides, is employcd, or is a student For initial registration purposes
only, the defendant shall also register in the jurisdiction in which convicted if such jurisdiction is different nom the
jurisdiction of the residence Registration must occur within three business days after sentencing if the defendant is
sentenced to probation or time served, or a term of imprisonment and is not remanded lfthe defendant is
remanded, registration must occur within three business days of release

The defendant shall actively participate and make reasonable progress in a certified sexual deviancy treatment
program, as designated by the U.S. Probation Officer. The sexual deviancy treatment program shall follow the
guideline practices established by the Association for the Treatment of S'cxual Abusers (ATSA). The program shall
offer individual and group sessions, and appropriate testing, to determine the defendant’s patterns of sexual
arousal, and to monitor the defendant’s progress and compliance with treatment goals and conditions of '
supervision The defendant shall disclose all previous sex offender or mental health evaluations to the treatment
provider. The defendant shall also contribute to the costs oftrcatment, according to his/her ability, as determined
by the U.S. Probatiori Officer.' _ ' ` '

 

 

A0245D (Rev. 1 1/16) Judgrnent in a Criminal Case For Revocations
Sheet 5 - Criminal Monetary Penalties

Judgment_ Page 7 of 8
DEFENDANT: Phillip Sarro

CASE NUMBER: 2:13 CR00079JLR-001
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitutlon
TOTALS $ PAID $ 0 $ 0 $ 0
l:| The determination of restitution is deferred until , An Amended Jndgmenr in a Cr'iminaf Case (AO 245C}

Wil| be entered after such determination
i:l - The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the pl 101ity order -oi percentage payment column below. However, pursuant to 18 U. S. C § 3664(i), all nonfede1al
victims must be paid before the United States ls paid

Name of Payee Total Loss* Restitution Ordered Priority or Percentage

 

TOTALS $ 0.00 $ 0.00

l:] Restitution amount ordered pursuant to plea agreement $

 

|:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36`12(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g}.

|:| The court determined th at the defendant does not have the ability to pay interest and it is ordered that:

|:| the interest requirement is waived for the l:| fine |:l restitution
l:l the interest requirement for the [i fine |:l restitution is modified as follows:

The-court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of`a fine is waived.

* Justice for Victims ofTrafficl<ing Act of 2015, Pub. L-. No. 11`4-22_.
** Findings for the total amount of losses are required under Chapters 109A, 110, ilOA, and 113A ofTitle 18 for
offenses committed on or after September l3, 1994, but before April 23, 1996.

 

 

A0245D (.Rev. ll/l 6) Judgment in a Criminal Case For Revocat'ions
Sheet 6 ~ Schedule of Payments

 

 

 

Judgment _ Page 8 of 8

DEFENDANT: Phillip Sarro
CAS.E NUMBER: _2:13CRO(}079JLR-0{)l

SCHEDULE ()F PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT lS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerlc's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the lnmate Financial Responsibility- Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendants gross
molitth household income, to commence 30 days after release from imprisonment

|:] During the period of probation, in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of thisjudgment.

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible. The

' defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution

Un|ess the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the F ederal Bureau of Prisons’ lnmate Financial Responsib.ility Program are made to the United -States District Court,
Western District of Washington. F or restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Cr_iminal Monetaries ('Sheet 5) page.

7 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:| Joint and Several

Defendant and Co-Defendant Names and Case Numbers (r'nc!udiag dejendanraumber), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

ij The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

l:| The defendant shall forfeit the defen'dant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) inc principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (S) penalties, and (9) costs, including cost of prosecution and court costs.

 

